                                                                                DISTRICT OF OREGON
                                                                                     FILED
                                                                                    August 23, 2021
                                                                              Clerk, U.S. Bankruptcy Court



     Below is an opinion of the court.




                                                              _______________________________________
                                                                         DAVID W. HERCHER
                                                                        U.S. Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF OREGON

In re

Bryce Peltier and Kristine Diane Peltier,            Case No. 21-30450-dwh7

                    Debtors.

Van Loo Fiduciary Services, LLC,                 Adversary Proceeding No. 21-3018-dwh
ǡ
Ǥ                MEMORANDUM DECISION
            GRANTING PLAINTIFF’S MOTION TO
 Ǥ ǡ                                       STAY DISCOVERY

                    Plaintiff,                       NOT FOR PUBLICATION

         v.

Bryce Peltier and Kristine Diane Peltier,

                    Defendants.

I.       Introduction

         In this action, plaintiff, Van Loo Fiduciary Services, LLC, seeks a determination of

nondischargeability of a debt owed by defendants and debtors in this chapter 7 case, Bryce and


Page 1 – MEMORANDUM DECISION GRANTING PLAINTIFF’S MOTION TO STAY etc.


                        Case 21-03018-dwh        Doc 24     Filed 08/23/21
Kristine Peltier.1 Because the Peltiers share a last name, I will refer to them by their first names.

Van Loo has moved for summary judgment on the claimed issue-preclusive effect of an Oregon

state-court judgment in favor of Van Loo and against the Peltiers.2

       Van Loo also seeks a stay of discovery pending determination of its summary-judgment

motion.3 For the reasons that follow, I will stay discovery.

II.    I will stay all discovery.

       The Peltiers argue that they should be allowed to pursue discovery on the merits, or at

least on the elements of issue preclusion, because there exist genuine issues of material fact

about whether (1) they had a full and fair opportunity to litigate the state-court action, (2) the

issues were identical, (3) the judgment was based in part on factual grounds insufficient to meet

the elements of fraud under the Bankruptcy Code, (4) applying issue preclusion could lead to an

injustice, (5) newly discovered evidence was not available to the Peltiers at the trial, and

(6) limiting the Peltiers’ access to discovery would make issue preclusion unfair. 4

       A.      I have authority to stay discovery.

       The scope of discovery is governed by Federal Rule of Civil Procedure (Civil Rule) 26,

applicable through Federal Rule of Bankruptcy Procedure 7026. Discovery must be

“proportional to the needs of the case, considering the importance of the discovery in resolving

the issues and whether the burden or expense of the proposed discovery outweighs its likely

benefit.”5 The court may protect a party from undue burden or expense, including forbidding



1
  Complaint to Determine Dischargeability of Debt, docket item (DI) 1.
2
  Plaintiff’s Motion for Summary Judgment (DI 13).
3
  Plaintiff’s Motion to Stay Discovery Pending Ruling on Summary Judgment (DI 11) (stay
motion).
4
  Defendants’ Response in Opposition to Plaintiff’s Motion to Stay Discovery (DI 21) at 4-5.
5
  Civil Rule 26(b)(1).

Page 2 – MEMORANDUM DECISION GRANTING PLAINTIFF’S MOTION TO STAY etc.


                        Case 21-03018-dwh         Doc 24       Filed 08/23/21
discovery or limiting its scope.6 And the court may limit discovery that is outside the permitted

scope.7

          If Van Loo is correct that the preclusive effect of the state court’s judgment entitles it to

judgment in this action, discovery on the merits would be wasteful or, in the words of Civil

Rule 26, not “proportional to the needs of the case.” In short, where there is a reasonable

possibility that resolution of the threshold issue will end the action, it’s appropriate to stay

discovery.

          B.     I will stay discovery on the merits.

          The Peltiers’ rationale for requesting discovery on the merits is that Oregon law requires

me to inquire whether it would be fundamentally fair to apply preclusion, and it would be

inherently unfair to give preclusive effect to a decision that’s wrong. In State Farm Fire and Cas.

Co. v. Century Home Components, Inc.,8 the Oregon Supreme Court held it would “work an

injustice” to give issue preclusive effect to a judgment “[i]f the circumstances are such that our

confidence in the integrity of the determination is severely undermined, or that the result would

likely be different in a second trial.”

          Taken out of context, the suggestion that preclusion does not apply when “the result

would likely be different in a second trial” might seem to support the idea that a court must

always consider whether a prior decision is right or wrong before giving it preclusive effect. But

that reading of State Farm would effectively destroy the doctrine of preclusion, which bars

relitigation of the merits of a previous decision.




6
  Civil Rule 26(e)(1).
7
  Civil Rule 26(c)(2)(C)(iii).
8
  550 P.2d 1185, 1190 (1976).

Page 3 – MEMORANDUM DECISION GRANTING PLAINTIFF’S MOTION TO STAY etc.


                          Case 21-03018-dwh          Doc 24     Filed 08/23/21
        In context, the State Farm quote refers to situations in which the previous decision is

inherently untrustworthy—because the decision reflects nullification or compromise, the action

was so insignificant that the losing party lacked an incentive to appeal, the decision is self-

contradictory or contains obvious errors, or for some similar reason. The court did not hold that

preclusion applies only to decisions that are correct—the precise inquiry that preclusion forbids.

        State Farm did allow for possible relitigation if there is “newly discovered or crucial

evidence that was not available to the litigant at the first trial.”9 The Peltiers argue that they have

evidence that would have changed the outcome of the state-court action.10 But they don’t

describe specific evidence that is newly discovered or crucial and that was not available to them

at the trial. They contend only that they didn’t present the evidence because they could not afford

counsel and didn’t participate in the state-court action.

        I will stay discovery on the merits.

        C.     I will also stay discovery on the issue-preclusive effect of the judgment.

        The more difficult question is whether to allow discovery on the elements of issue

preclusion itself. The Peltiers want to pursue discovery to show that there is a dispute of fact as

to whether they had a fair opportunity to litigate the state-court action and whether preclusion

would be fundamentally fair.

        Kristine says in her declaration that she called someone at the state court, who told her to

send a letter in response to the complaint, and that she did so.11 The Peltiers don’t argue that they

wish to pursue discovery related to this letter. For summary-judgment purposes, they will be



9
  Id. at 1191.
10
   Declaration of Kristine Peltier attached to Defendants’ Response in Opposition to Plaintiff’s
Motion to Stay Discovery [21] (Kristine’s declaration) at 3 ¶ 5.
11
   Kristine’s declaration at 1-2 ¶ 2.

Page 4 – MEMORANDUM DECISION GRANTING PLAINTIFF’S MOTION TO STAY etc.


                        Case 21-03018-dwh          Doc 24     Filed 08/23/21
entitled to the benefit of the doubt as to the existence and contents of this call and letter.

Discovery is unnecessary to support whatever argument they wish to make based on the call and

letter.

          Kristine also says that there was a “concerted effort” by named people to “intimidate and

deter” the Peltiers from participating in the state-court action.12 She says that discovery of those

people’s phone records “will reveal a conspiracy” against her to “take [her] down and ruin” her if

she were to defend the state-court action.13 Assuming these facts are relevant to whether the

Peltiers had a fair hearing in the state court, it’s not necessary to allow discovery into anyone’s

telephone records to address this question at summary judgment. Again, the Peltiers, as

nonmovants, will be entitled to the benefit of any doubt about these facts. They know what was

communicated to them and can present that information through declarations. Alternatively, if

they submit declarations in their summary-judgment responses demonstrating that their alleged

intimidation would suffice to deprive the judgment of issue-preclusive effect and that they

cannot substantiate their claim of intimidation without third-party discovery, I can then consider

whether to permit discovery on that issue.

          Finally, the Peltiers argue that the issues resolved in the state-court action are not

identical to the ones in this action. 14 Whether the issues in the state-court action were identical to

those in this action depend the language of the complaints in the state-court action and this

action—and on the law. The Peltiers don’t suggest that they need discovery to obtain the state-

court complaint, which should available from the state court records.




12
   Kristine’s declaration at 17 ¶ 17.
13
   Kristine’s declaration at 17 ¶ 17.
14
   Stay motion at 4-5.

Page 5 – MEMORANDUM DECISION GRANTING PLAINTIFF’S MOTION TO STAY etc.


                          Case 21-03018-dwh          Doc 24     Filed 08/23/21
III.   Conclusion

       I will enter a minute order grant the motion to stay discovery.

       I will also cancel the pretrial conference now scheduled for August 31, 2021, extend the

deadline for the Peltiers to file their papers opposing summary judgment through the 14th day

after the date of this decision, and set a new date for hearing on the summary-judgment motion

that accommodates the adjustment of the response deadline.

                                              ###




Page 6 – MEMORANDUM DECISION GRANTING PLAINTIFF’S MOTION TO STAY etc.


                      Case 21-03018-dwh         Doc 24     Filed 08/23/21
